DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 11-19 have been cancelled, claims 20-28 have been withdrawn and claims 1-10, 20-28 are pending as amended on 10/21/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.           This application is a CIP of 16/642,278 02/26/2020.

Response to Amendment
7.         Applicant's amendment filed on 10/21/22, has been fully considered and entered. 

Response to Arguments
8.       Applicant's arguments with respect to the rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph filed on 10/21/22, have been fully considered. The previous rejections have been withdrawn.
9.       Applicant's arguments with respect to the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Lan (US 2018/0155607) in view of Fowler (US 2012/0031621) filed on 10/21/22, have been fully considered but are not persuasive. Applicants arguments regarding the common ownership and effective filing date have been considered. It has been noted that the current application is CIP of 16/642278. Claimed feature, for example, “the one or more dual function inhibitor compounds suppress corrosion of the metal surface by the fluid at a temperature equal to 4 °C and above” was not present in the 16/642278. Applicants are suggested to find out other features not present in the parent application. Thus, in this Office action the effective filing date for claim 1 is 04/28/20. Accordingly, previous rejections have been maintained.

Scope of the Elected Invention
10.       Claims 1-10, 20-28 are pending in this application. Claims 20-28 have been withdrawn in an amendment filed on 10/21/22.  The scope of the elected subject matter that will be examined and searched is as follows: 
             Claims 1-10 are drawn to a method and species for R1 and R2 =C4; R3=C2; R4=C14; R5=C2; a=2; and b=3.

Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US 2018/0155607) in view of Fowler (US 2012/0031621). 
          (Elements of this rejection are set forth in the action dated 09/09/22, reiterated below in its entirety)

    PNG
    media_image1.png
    62
    400
    media_image1.png
    Greyscale
           Regarding claims 1-9, Lan discloses a method of hydrate inhibition by introducing a hydrate inhibitors into a fluid in subsea well, wherein the hydrate inhibitors comprising 




    PNG
    media_image2.png
    310
    587
    media_image2.png
    Greyscale







, wherein the fluid comprises water and hydrocarbon, wherein the hydrate inhibitor compounds are introduced into the fluid as the fluid is being produced through the wellbore from a subterranean formation to reduce hydrate formation in the fluid, wherein the fluid has a temperature of about 0° C to about 30° C and a pressure of about 14.7 psi to about 20,000 psi, wherein the hydrate inhibitor compounds are introduced in a solvent in an amount of about 0.1% to about 3% by volume of the combined mixture
of the one or more dual function inhibitor compounds and the solvent (para [0013], [0030-[0031], [0033], claim 1). Regarding the dual function, e.g. corrosion and hydrate inhibition of the compound, the prior art discloses same compound as instantly claimed, the properties such as e.g. corrosion and hydrate inhibition would necessarily be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
          Lan does not disclose introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater. 
           However, Fowler discloses introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater (e.g. at least 500 meters) in order to inhibit the hydrate formation during the oil and hydrocarbon production (para [0021], [0032], [0060], [0066]-[0068], [0089]).  
          Since, Fowler teaches introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater (e.g. at least 500 meters) in order to inhibit the hydrate formation during the oil and hydrocarbon production, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the method of Lan with the teaching of Fowler to introduce the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater, with a reasonable expectation of success to inhibit the hydrate formation during the oil and hydrocarbon production in subsea well at a depth of at least 300 meters or greater. Regarding the amended recitation “selecting an additive to suppress corrosion in a subterranean well” and “only the one or more dual function inhibitor compounds suppress corrosion of the metal surface by the fluid at a temperature equal to 4 °C and above,” since Lan teaches the same dual function inhibitor compounds to be introduced into the wellbore, such introducing of the compound into wellbore encompasses the selection of the additive to suppress corrosion, further the suppression of the corrosion on the metal surface by the compound at a temperature equal to 4 °C is considered inherent property of the compound. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 10, Lan discloses introduction of hydrate inhibitor and corrosion inhibitor in the fluid, wherein the fluid may be within a vessel, or within a conduit (e.g., a conduit that may transport the fluid), or within a subterranean formation, or within a wellbore penetrating a portion of the subterranean formation, and/or within a wellhead of a wellbore, examples of conduits include, but are not limited to, pipelines, production piping, subsea tubulars, process equipment, and the like as used in industrial settings and/or as used in the production of oil and/or gas from a subterranean formation, and the like (para [0031], [0035]). Since, lan teaches hydrate inhibitor in the fluid, wherein the fluid may be within a vessel, or within a conduit, which have metal surface, implicitly teaches the contacting of metal surface with the fluid after introduction of hydrate inhibitor in the fluid and/or suppressing corrosion of the metal surface by the fluid through inclusion of hydrate inhibitor compounds in the fluid. 
Conclusion
14.         References Lan (WO 2017/184115), and Luo (CN 102181279) were cumulative in nature to the above rejection and thus not set forth.     
15.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766